In the United States Court of Federal Claims
                                    Filed: February 12, 2018


     IN RE DOWNSTREAM ADDICKS
     AND BARKER (TEXAS) FLOOD-
     CONTROL RESERVOIRS                               Sub-Master Docket No. 17-9002L



     THIS DOCUMENT APPLIES TO:

     ALL DOWNSTREAM CASES



    ORDER REGARDING SHORT FORM COMPLAINT FOR PLAINTIFFS WITH
                      DOWNSTREAM CLAIMS

        On January 29, 2018, the court issued Case Management Order No. 5, wherein the court
directed “Downstream Co-Lead Counsel and counsel for the Government [to] meet and confer for
the purpose of drafting a mutually-agreeable Short Form Complaint adopting the Master
Complaint” and to provide the court with a jointly proposed Short Form Complaint by February
2, 2018. ECF No. 27 at 2.

        On February 2, 2018, Downstream Co-Lead Counsel and the Government independently
filed competing motions requesting that the court adopt their respective versions of the Short Form
Complaint. ECF Nos. 33, 34.

        On February 6, 2018, the court convened a status conference, during which the parties
discussed their pending February 2, 2018 Motions and reached an agreement regarding the content
of the Short Form Complaint.

        On that same day, the court issued an Order directing the parties to file a jointly proposed
Short Form Complaint by February 9, 2018. ECF No. 38. On February 9, 2018, the parties filed
a Joint Proposal For Short-Form Complaint. ECF No. 43.

        After consideration of the parties’ February 9, 2018 Joint Proposal For Short-Form
Complaint, the court has determined that the attached Plaintiff’s Short Form Complaint will serve
as the Short Form Complaint for plaintiffs with downstream claims.

       IT IS SO ORDERED.

                                                     s/ Susan G. Braden
                                                     Susan G. Braden
                                                     Chief Judge